DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10, 13, 18, and 21-26 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/26/2019 and reviewed by the Examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 currently depends on claim 12 which is cancelled, it should depend on claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (FR #1539995) in view of Robertson et al. (PGPub #2012/0119017) and Carter JR. et al. (PGPub #2016/0257399).
Regarding claim 1, Kawasaki teaches a fully compounding rotorcraft comprising: a fuselage (2) having a tail cone (2 as seen in figure 16); first and second wings (98) coupled to the fuselage (2, and 98 as seen in figure 16) and configured to provide lift compounding responsive to forward airspeed (Wings on aircraft inherently produce lift, and for a fixed shaped wing increasing the speed of the aircraft will inherently increase the lift generated by the wings); a twin boom (3) including a first tail boom member (3 as seen in figure 16) extending aftward from a mid-wing location of the first wing (3, and 98 as seen in figure 16) and a second tail boom member extending aftward from a mid-wing location of the second wing (3, and 98 as seen in figure 16), the first and second tail boom members each having aft ends (3 as seen in figure 16); an empennage (5) coupled between the aft ends of the first and second tail boom members (3, and 5 as seen in figure 16); an anti-torque system (10) including a tail rotor rotatably coupled to the empennage (5, and 10 as seen in figure 16); an engine (12) disposed within the fuselage (2, and 12 as seen in figure 2, and Lines 79-80 of the provided translation) and configured to provide torque to an output shaft (14, and 15, and Lines 79-85 of the provided translation); a main rotor gearbox (13) coupled to the output shaft (Lines 79-85 of the provided translation); a main rotor assembly (7) coupled to the main rotor gearbox (Lines 79-85 of the provided translation) and configured to receive torque from the engine (Lines 79-85 of the provided translation); and an auxiliary propulsive system (8) coupled to the fuselage (2, and 8 as seen in figure 16) and configured to generate a propulsive thrust to offload at least a portion of a thrust requirement from the main rotor during forward flight (Lines 169-185 of the provided translation), thereby providing propulsion compounding to increase the forward airspeed of the rotorcraft (Lines 169-185 of the provided translation, adding additional forward thrust will inherently increase the forward airspeed). But this embodiment of 
However, an alternative embodiment of Kawasaki does teach that the auxiliary propulsive system is disposed within the tail cone (2, and 8 as seen in figure 1) in a non-parallel arrangement relative to the twin boom (3, and 8 as seen in figure 3) such that the exhaust is discharged from the auxiliary propulsive system between and above the tail boom members (3, and 8 as seen in figure 1, and 3) with a downward angle relative to tail boom members (3, and 8 as seen in figure 3)
However, Robertson does teach that the auxiliary propulsive system includes a pneumatic thruster system (Paragraph 26, lines 1-11) having a fan module (113) and a thrust nozzle (103), the fan module coupled to the output shaft (111, and 113 as seen in figure 2, and Paragraph 26, lines 1-11) and configured to generate compressed bypass air (Paragraph 26, lines 1-11), the thrust nozzle configured to mix exhaust gases from the engine with the compressed bypass air (Paragraph 26, lines 1-11, and Paragraph 27, lines 1-19) and to discharge the exhaust mixture to provide the propulsive thrust (Paragraph 26, lines 1-11, and Paragraph 27, lines 1-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the auxiliary propulsion system be a pneumatic thruster system that has a fan that is powered by the engine to compress the bypass air and mix it with the engine exhaust to provide additional propulsive thrust because Carter and Robertson are both compound helicopters with auxiliary propulsive systems.  The motivation for having the auxiliary propulsion system be a pneumatic thruster system that has a fan that is powered by the engine to compress the bypass air and mix it with the engine exhaust to provide additional propulsive thrust is that it uses the excess bypass air and engine output power and exhaust to provide additional propulsive thrust which helps improve the overall efficiency of the aircraft and allows it to reach higher speeds.  But, Robertson does not teach that the empennage having a high boom tail configuration.
However Carter does teach that the empennage having a high boom tail configuration (17, and 20 as seen in figure 1).  
Regarding claim 2, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 1 wherein the rotorcraft is a helicopter (1 as seen in figure 16 of Kawasaki).
Regarding claim 3, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 1, but Kawasaki does not teach that the first and second wings further comprise aft swept wings.  However, Carter does teach that the first and second wings further comprise aft swept wings (21 as seen in figure 3 of Carter).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wings be aft swept wings because Kawasaki and Carter are both compound aircraft.  The motivation for having the wings be aft swept wings is that aft swept wings is that it helps to reduce the drag generated by the wings.
Regarding claim 4, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 1 but Kawasaki does not teach that the empennage further comprises first and second generally vertical stabilizers and a horizontal stabilizer coupled between the first and second generally vertical stabilizers.  However, Carter does teach that the empennage further comprises first and second generally vertical stabilizers (17 as seen in figure 1 of Carter) and a horizontal stabilizer (20 of Carter) coupled between the first and second generally vertical stabilizers (17, and 20 as seen in figure 1 of Carter)
Regarding claim 5, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 4 but Kawasaki does not teach that the first and second generally vertical stabilizers each further comprise a moveable control surface.  However, Carter does teach that the first and second generally vertical stabilizers each further comprise a moveable control surface (17, and 19 as seen in figure 1 of Carter).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a moveable control surface on each of the vertical stabilizers because Kawasaki and Carter are both compound aircraft.  The motivation for having a moveable control surface on each of the vertical stabilizers is that it helps to provide yaw control to the aircraft.
Regarding claim 6, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 4, but Kawasaki does not teach that the horizontal stabilizer further comprises at least one moveable control surface.  However, Carter does teach that the horizontal stabilizer further comprises at least one moveable control surface (Paragraph 52, lines 4-6, the entire horizontal stabilizer is a moveable control surface).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a moveable surface on the horizontal stabilizer because Kawasaki and Carter are both compound aircraft.  The motivation for having a moveable surface on the horizontal stabilizer is that it allows the horizontal stabilizer to help control the pitch of the aircraft.
Regarding claim 10, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 1 wherein the main rotor assembly further comprises a single main rotor (7 as seen in figure 16) having a plurality of rotor blades extending radially from a rotor hub (7 as seen in figure 2).
Regarding claim 21, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited claim 1, but Kawasaki does not teach that the thrust nozzle is a fixed (Paragraph 28, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thrust nozzle be a fixed nozzle because Carter and Robertson are both compound helicopters with auxiliary propulsive systems.  The motivation for having the thrust nozzle be a fixed nozzle is that it helps to reduce the weight of the nozzle and reduces the chance for nozzle failure.
Regarding claim 25, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited claim 1, but Kawasaki does not teach that the thrust nozzle is configured for heat signature suppression.  However, Robertson does teach that the thrust nozzle is configured for heat signature suppression (Paragraph 27, lines 8-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thrust nozzle configured for heat signature suppression because Carter and Robertson are both compound helicopters with auxiliary propulsive systems.  The motivation for having the thrust nozzle configured for heat signature suppression is that it makes the aircraft more difficult to detect and track.
Regarding claim 26, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited claim 1, but Kawasaki does not teach that the thrust nozzle is configured for infrared radiation signature suppression.  However, Robertson does teach that the thrust nozzle is configured for infrared radiation signature suppression (Paragraph 27, lines 8-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thrust nozzle configured for infrared radiation suppression because Carter and Robertson are both compound helicopters with auxiliary propulsive systems.  The motivation for having the thrust nozzle configured for infrared radiation suppression is that it makes the aircraft more difficult to detect and track.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (FR #1539995) as modified by Robertson et al. (PGPub #2012/0119017) and Carter JR. et al. (PGPub  as applied to claim 1 above, and further in view of Parsons et al. (PGPub #2017/0349273).
Regarding claim 7, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 1 but does not teach that the anti- torque system further comprises a variable speed electric motor and wherein in the tail rotor further comprises fixed pitch rotor blades.  However, Parsons does teach that the anti- torque system further comprises a variable speed electric motor (Paragraph 19, lines 1-13) and wherein in the tail rotor further comprises fixed pitch rotor blades (Paragraph 19, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the anti-torque system include an electric motor and to have the rotor blades of the tail rotor be fixed pitch because Kawasaki and Parsons are both helicopters with additional rotors to help improve the performance of the vehicle.  The motivation for having the anti-torque system include an electric motor is that it allows the anti-torque system to operate separately from the main drive system which is useful if the main drive system is operating at too high of a speed for the anti-torque system, and the motivation for having the rotor blades of the tail rotor be fixed pitch is that it helps to reduce the weight of the rotors.
Claims 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (FR #1539995) as modified by Robertson et al. (PGPub #2012/0119017) and Carter JR. et al. (PGPub #2016/0257399) as applied to claim 1 above, and further in view of Chen (US 6,669,137).
Regarding claim 8, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 1, but do not explicitly teach that the engine further comprises a turboshaft engine.  However, Chen does teach that the engine further comprises a turboshaft engine (Abstract, lines 17-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the engine be a turboshaft engine because Kawasaki and Chen are both compound helicopters.  The motivation for having the engine be a 
Regarding claim 9, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 1, but does not explicitly teach that the engine further comprises a hybrid turboshaft and turbofan engine.  However, Chen does teach that the engine further comprises a hybrid turboshaft and turbofan engine (Abstract, lines 17-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the engine be a hybrid turboshaft and turbofan engine because Kawasaki and Chen are both compound helicopters.  The motivation for having the engine be a hybrid turboshaft and turbofan engine is that it combines the power-to-weight ratio benefits of the turboshaft engine that are commonly used with helicopters with high thrust-to-fuel consumption of the turbofan engine that is commonly used with forward flight aircraft.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (FR #1539995) as modified by Robertson et al. (PGPub #2012/0119017) and Carter JR. et al. (PGPub #2016/0257399) as applied to claim 1 above, and further in view of Wang (US #4,447,028).
Regarding claim 13, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited in claim 12 but Kawaski does not teach a bypass ratio of the compressed bypass air to the exhaust gases is between 1 to 1 and 4 to 1.  However, Robertson does teach that the pneumatic thruster system combines the compressed bypass air with the exhaust gases (129b, 129c, and 129 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the pneumatic thruster combine the compressed bypass air with the exhaust gases because Carter and Robertson are both compound helicopters with auxiliary propulsive systems.  The motivation for having the pneumatic thruster combine the compressed bypass air with the exhaust gases is that it allows the system to utilize the 
However, Wang does teach a bypass ratio is between 1 to 1 and 4 to 1 (Column 11, lines 15-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a bypass ratio between 1:1 and 4:1 because Carter and Wang are both aircraft with engines.  The motivation for having a bypass ratio between 1:1 and 4:1 is that the low bypass ratio helps balance the fuel efficiency of the system with the power output.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (FR #1539995) as modified by Robertson et al. (PGPub #2012/0119017) and Carter JR. et al. (PGPub #2016/0257399) as applied to claim 1 above, and further in view of Carter Jr. (US #5,865,399).
Regarding claim 18, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited claim 1, but Kawasaki does not explicitly teach a retractable tricycle landing gear system including a forward landing strut retractable into the fuselage, a first aft landing strut retractable into the first tail boom member and a second aft landing strut retractable into the second tail boom member.  However, Carter (5865) does teach a retractable tricycle landing gear system including a forward landing strut retractable into the fuselage (3 as seen in figure 2), a first aft landing strut retractable into the first tail boom member (2, and 10 as seen in figure 2, and Column 2, lines 45-50) and a second aft landing strut retractable into the second tail boom member (2, and 10 as seen in figure 2, and Column 2, lines 45-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a folding tripod landing gear with a first strut on the fuselage and a strut on each of the booms because both Kawasaki and Carter (5865) are compound helicopters with an auxiliary propulsion system.  The motivation for having a folding tripod landing gear with a first strut on the fuselage and a strut on each of the booms is that it allows the landing gear to be .
Claims 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (FR #1539995) as modified by Robertson et al. (PGPub #2012/0119017) and Carter JR. et al. (PGPub #2016/0257399) as applied to claim 1 above, and further in view of Richardson et al. (PGPub #2009/0045294).
Regarding claim 22, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited claim 1, but does not teach that the thrust nozzle is a moveable nozzle.  However, Richardson does teach that the thrust nozzle is a moveable nozzle (Paragraph 47, lines 1-2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nozzle be a moveable nozzle because Kawasaki and Richardson are both helicopters with auxiliary thrust systems.  The motivation for having the nozzle be a moveable nozzle is that it allows the thrust to be directed in different directions to help provide assistance to the aircraft when it is attempting a maneuver or is experiencing unexpected forces.
Regarding claim 23, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited claim 1, but does not teach that the thrust nozzle is a thrust vectoring nozzle.  However, Richardson does teach that the thrust nozzle is a thrust vectoring nozzle (Paragraph 47, lines 1-2).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (FR #1539995) as modified by Robertson et al. (PGPub #2012/0119017) and Carter JR. et al. (PGPub #2016/0257399) as applied to claim 1 above, and further in view of Koutsoupidis (US #4,789,115).
Regarding claim 24, Kawasaki as modified by Robertson and Carter teaches the fully compounding rotorcraft as recited claim 1, but does not teach that the thrust nozzle is an axisymmetric convergent/divergent nozzle.  However, Koutsoupidis does teach that the thrust nozzle is an axisymmetric convergent/divergent nozzle (33 as seen in figure 8, and Column 2, lines 52-53).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nozzle be an axisymmetric convergent/divergent nozzle because Kawasaki and Koutsoupidis are both compound aircraft.  The motivation for having the nozzle be an axisymmetric convergent/divergent nozzle is that it allows the exhaust to be accelerated to supersonic speeds.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647